Citation Nr: 0818957	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-07 869	)	DATE
	)
	)


THE ISSUE

Whether an October 23, 1984, decision of the Board, which 
denied the granting of a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU), should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran (the moving party) served on active duty from 
September 1942 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on the 
veteran's January 2006 motion alleging clear and unmistakable 
error in a previous Board decision.  Specifically, in the 
motion, the veteran, through his accredited representative, 
stated that error had been committed by the Board in its 
October 23, 1984, decision that had denied a TDIU, because 
the Board did not consider or apply 38 C.F.R. § 3.343.


FINDINGS OF FACT

1.  By decision of the Board in October 1984, the Board 
upheld the termination of a TDIU rating.

2.  The October 1984 Board decision failed to apply the 
proper statutory or regulatory provisions at the time, such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The Board decision of October 23, 1984, which upheld the 
termination of a TDIU rating, by denying the claim of a TDIU, 
contains clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his accredited representative, 
contends that there was clear and unmistakable error (CUE) in 
the October 23, 1984, Board decision which denied entitlement 
to TDIU benefits.  It is alleged that the Board failed to 
consider the appropriate laws and regulations that apply to 
termination of TDIU benefits, and in essence, adjudicated the 
claim as an original claim of entitlement for TDIU benefits.  
Further, it is alleged that since the veteran clearly stated 
that he disagreed with the February 1983 rating action to 
terminate his TDIU benefits, submitted evidence in support of 
that claim, and appropriately filed an appeal to the same, it 
was CUE to adjudicate his claim as an original claim for 
benefits.

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The United States Court of Appeals 
for Veterans Claims, hereinafter the Court, has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of clear and unmistakable error in a previous 
Board decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court held that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Livesay, 15 Vet. 
App. at 178.  An allegation of CUE does not represent a 
"claim", but rather is a collateral attack on a final 
decision.  It involves a legal challenge to a prior Board 
decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA 
are not for application in the adjudication of the issue of 
CUE in a prior final Board decision.

A Board decision is final on the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100 (2007).  A final Board 
decision is subject to review by the Board on motion alleging 
clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 
2002); 38 C.F.R. § 20.1400 (2007).  A motion alleging clear 
and unmistakable error in a Board decision is a matter of 
original jurisdiction with the Board.  See 38 U.S.C.A. § 
7111(e) (West 2002); 38 C.F.R. § 20.1402 (2007).  Motions 
alleging such error are not, except as otherwise provided, 
subject to rules relating to processing and disposition of 
appeals.  38 C.F.R. § 20.1402 (2007).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2007).  
Moreover, the decision is to be based on the record and the 
law that existed when the challenged decision was made.  38 
C.F.R. § 20.1403(b) (2007).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The error cannot be clear and unmistakable unless it 
is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c) (2007).  
The following do not constitute clear and unmistakable error:  
(1) changed diagnosis; (2) failure to fulfill the duty to 
assist; or (3) a disagreement as to how facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2007).  Clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2007).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it 
was observed in the notice of proposed rulemaking that 
Congress intended that VA adopt the Court's interpretation of 
the term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Clear and unmistakable error may be factual, or it may be 
legal.  On reviewing this Motion on its merits, it is obvious 
that the Board did commit a legal error when it evaluated the 
veteran's claim as entitlement to TDIU benefits.  By rating 
decision of February 1983, the RO indicated that a rating 
reduction was being taken pursuant to VAR 1105(E) (also known 
as 38 C.F.R. § 3.105(e) (1982).  Applicable law at that time 
provided that where the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted and lower evaluation would result in reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran will 
be notified at his or her latest address of record of the 
action taken and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of additional 
evidence.

The RO notified the veteran that the evidence of record 
established that the veteran's service-connected back 
condition had improved and no longer prevented him from 
engaging in some type of substantially gainful employment.  
He was informed that he could submit additional evidence 
tending to show that the reduction should not be made.  He 
was told the type of medical and lay evidence to provide and 
also informed that if no such additional evidence was 
provided within 60 days of the date of the letter, it would 
be necessary to make the reduction.  He was provided notice 
of his appellate and procedural rights.

In a March 1983, notice of disagreement (NOD), the veteran 
specifically disagreed with the February 1983 decision that 
indicated that his condition had improved and no longer 
prevented him from engaging in substantially gainful 
employment.  He provided a statement on behalf of his claim.  
He also asked for a "statement of facts" in an effort that 
he might perfect his appeal.  This was all done within the 60 
day reduction period.

A statement of the case (SOC) was issued in April 1983, which 
addressed the issue of entitlement to a TDIU.  Although the 
issue was characterized as entitlement to a TDIU, the RO 
stated that it was the veteran's contention that his 
condition had not improved, and had an adverse effect on 
employment.  This was clearly an argument by the veteran 
regarding termination of benefits, not entitlement.  The RO 
presented a summary of evidence relating the history of the 
veteran's TDIU and the termination of the TDIU benefits.  In 
the veteran's VA Form 9, Substantive Appeal, he continued his 
disagreement with the termination of his TDIU benefits.  

In October 1984, the Board characterized the issue before 
them as entitlement to TDIU.  In the Actions Leading to 
Present Appellate Status, the Board clearly states that the 
appeal resulted from a decision by the RO which terminated 
the veteran's entitlement to TDIU benefits.  However, the 
laws and regulations which apply to termination of TDIU 
benefits, 38 C.F.R. § 3.343 (1984) was not addressed at all 
by the Board.  Nevertheless, since the Board clearly was 
aware of the position of the veteran that the claim he was 
asserting was termination of TDIU benefits, the applicability 
of 38 C.F.R. § 3.343 (1984) should have been addressed.  

Pursuant to 38 C.F.R. § 3.343(c) (1984) , at that time, 
reducing a rating of 100 percent service-connected disability 
based upon individual unemployability, the provisions of 38 
C.F.R. § 3.105(e) (1984) are for application but caution must 
be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  "Clear and convincing" means that there is a 
"reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 
(1999).  The 1984 Board decision addressed the issue of 
conflict as to whether the veteran was gainfully employed or 
not.  The Board also indicated that it was of the opinion 
that the evidence did not show that the veteran's back 
disability was of such severity as to preclude employment.  
Unfortunately, 38 C.F.R. § 3.343(c) (1984) was not addressed 
in the 1984 Board decision and in determining that the 
veteran's various disabilities, including his back, were not 
of such severity to preclude gainful employment, the Board 
shifted the burden from VA to the veteran.  It was necessary 
that employability be established by "clear and convincing 
evidence" on the part of VA.  Not only was 38 C.F.R. § 
3.343(c) (1984) not addressed, the standard was not met in 
the evidence.  The Board noted that a 1980 doctor's opinion 
indicated that the veteran might be able to find employment 
of some kind as long as said employment did not cause strain 
upon his back.  However, in 1981, the RO conclusively 
determined that the veteran was unemployable and as such, a 
TDIU was assigned, effective December 1979.  In other words, 
there was, at best, conflicting medical information as to 
whether the veteran was employable.  In this instance, when 
the Board made its 1984 decision, it pointed to no clear and 
convincing evidence showing that the veteran was capable of 
obtaining and maintaining gainful employment.  It did not 
address the conflicting medical information from 1979 to 
1981.  Therefore, the statutory and regulatory provisions 
extant at the time were incorrectly applied and the Board's 
failure to meet the "clear and convincing" standard, 
required by 38 C.F.R. § 3.343(c) (1984), was CUE.

The appellant's assertions of CUE are essentially based on 
VA's failure to correctly apply the statutory and regulatory 
provisions at the time of the Board's October 1984 decision.  
That has been shown.  To warrant revision of the Board's 
decision, not only must there have been an error in the 
adjudication of the appeal, it must be shown that had the 
error not been made, it would have manifestly changed the 
outcome when it was made.  In this regard, had the Board 
correctly adjudicated the issue of termination of TDIU 
benefits, and applied the regulations of 38 C.F.R. § 3.343 
(c) (1984) as required, the veteran's claim to determine if 
termination of TDIU benefits was proper, would have been 
found in his favor.  Moreover, the outcome would have been 
manifestly different, and would have required VA to reinstate 
his TDIU benefits.  At the least, shifting the burden to the 
veteran and the failure to provide the veteran with an 
examination to determine if there was improvement, would have 
required VA to place the veteran back in the position that he 
was in prior to terminating his benefits.  The failure to 
apply 38 C.F.R. § 3.343 (1984) was so prejudicial that but 
for that error, the outcome would have been manifestly 
different.  The result of this decision is that the moving 
party is entitled to reinstatement of his TDIU benefits from 
the date it was discontinued.  Therefore, the motion for 
revision or reversal of the Board's October 23, 1984, 
decision based on CUE is warranted.




ORDER

The motion for reversal and revision of the October 23, 1984, 
decision of the Board, which denied the veteran's TDIU 
benefits, is granted.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


